Opinion filed September 25, 2014




                                    In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-12-00261-CR
                                   __________

                      JAMES WILLIAMS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                       Trial Court Cause No. C-37,695


                     MEMORANDUM OPINION
      The jury found James Williams guilty of the offense of murder. The jury
also found that Williams used a deadly weapon, and it assessed his punishment at
confinement for life. The trial court sentenced him accordingly. We affirm.
      The evidence shows that Williams and the victim, Antonio Villa, had a
history of disagreements between them. On the night that Williams killed Villa,
the two of them had an argument. During the argument, Williams called Villa a
thief and a liar. The argument did not escalate into a physical fight. After the
verbal argument ended, Williams returned to his apartment.          While in his
apartment, Williams saw Villa enter Joseph Fischer’s nearby apartment. Williams
got a steak knife from his kitchen, walked into Fischer’s apartment through the
open front door, and stabbed Villa in the chest. The knife handle broke off, but the
blade remained lodged in Villa’s chest.
      After he stabbed Villa, Williams went back to his apartment and got another
knife. Meanwhile, Fischer ran to a neighboring apartment where Villa’s niece
Joanne Dominguez lived and told her that Villa had been stabbed. Dominguez
called 911.   She then met Williams, and he was wielding the second knife.
Williams yelled out that he had killed Satan; he also threatened to kill Dominguez.
Another neighbor used a baseball bat to eventually chase Williams away.
      As an officer was responding to the 911 call, he saw Williams on the side of
the road. When the officer stopped Williams, Williams told him, “I did it, I
stabbed him. I killed Satan.” In a later interview with a detective, Williams
admitted that he had stabbed Villa, and he also claimed that Villa was a devil.
      In his first issue, Williams argues that the trial court erred when it refused to
instruct the jury on the issue of self-defense. The State argues that there was no
evidence to support such an instruction.
      A trial court must charge the jury fully and affirmatively on the law
applicable to every issue raised by the evidence. TEX. CODE CRIM. PROC. ANN.
art. 36.14 (West 2007). The trial court must instruct the jury “on every defensive
issue raised by the evidence, regardless of whether the evidence is strong, feeble,
unimpeached, or contradicted, and even when the trial court thinks that the
testimony is not worthy of belief.” Walters v. State, 247 S.W.3d 204, 209 (Tex.
Crim. App. 2007). An issue is “raised by the evidence” if “there is some evidence,
from any source, on each element of the defense that, if believed by the jury,
would support a rational inference that th[e] element is true.” Shaw v. State, 243
S.W.3d 647, 657–58 (Tex. Crim. App. 2007).            But, as far as self-defense is
concerned, “if the evidence, viewed in the light most favorable to the defendant,
does not establish self-defense, the defendant is not entitled to an instruction on the
issue.” Ferrel v. State, 55 S.W.3d 586, 591 (Tex. Crim. App. 2001).
      Section 9.31 of the Texas Penal Code authorizes the use of force in self-
defense “when and to the degree the actor reasonably believes the force is
immediately necessary to protect the actor against the other’s use or attempted use
of unlawful force.” TEX. PENAL CODE ANN. § 9.31(a) (West 2011). To use deadly
force in self-defense, the defendant must be authorized to use force under
Section 9.31 and also must reasonably believe that his action is immediately
necessary to either protect himself from the other’s use or attempted use of deadly
force or to prevent the other’s imminent commission of aggravated kidnapping,
murder, sexual assault, aggravated sexual assault, robbery, or aggravated robbery.
Id. § 9.32(a). Deadly force is the “force that is intended or known by the actor to
cause, or in the manner of its use or intended use is capable of causing, death or
serious bodily injury.” Id. § 9.01(3).
      Williams used deadly force against Villa. Therefore, he was entitled to an
instruction on self-defense only if the evidence satisfied the requirements of
Sections 9.31 and 9.32. Preston v. State, 756 S.W.2d 22, 25 (Tex. App.—Houston
[14th Dist.] 1988, pet. ref’d). Williams does not argue that Villa committed or
attempted to commit any of the offenses specified in Section 9.32(a). Therefore,
unless there is evidence that would support a belief that Villa used or attempted to
use deadly force, Williams was not entitled to a jury instruction on self-defense.
Werner v. State, 711 S.W.2d 639, 644 (Tex. Crim. App. 1986); Preston, 756
S.W.2d at 25.
      To show that the issue of self-defense was raised by the evidence, Williams
directs us to testimony that there was an ongoing feud between Williams and Villa.
He also directs us to evidence regarding his “feelings and thoughts as to the threat
he believed that [Villa] was to [him].” The State argues that any evidence of an
ongoing feud is insufficient to raise the issue of self-defense because Villa did not
have a weapon or pose a danger to Williams at the time of the stabbing.
      Williams stated in his interview with police that Villa had hit him with a
shovel on a previous occasion, but he did not say when this fight occurred.
Furthermore, Williams did not claim that Villa had a shovel or any other weapon
when he stabbed Villa. However, Williams did say that his argument with Villa
immediately prior to the assault did not involve a physical altercation. According
to Williams, he went to his apartment after the argument.          He also told the
detective that, when he left his apartment with the knife, “I knew I was going to
kill him.” Williams walked into Fischer’s apartment and stabbed Villa in the chest.
Villa was sitting in a chair watching television when Williams stuck the knife in
his chest.
      Williams has not directed us to, nor have we found, any facts in the record
that, if believed, would raise the issue of self-defense in response to deadly force.
There is no evidence to support a belief that Villa had a deadly weapon at the time
of the stabbing or that Villa did anything to place Williams in fear of death or
serious bodily injury.
      Williams cites Granger v. State, 3 S.W.3d 36 (Tex. Crim. App. 1999);
Hayes v. State, 728 S.W.2d 804 (Tex. Crim. App. 1987); and Hill v. State, 99
S.W.3d 248 (Tex. App.—Fort Worth 2003, pet. ref’d), to support his contention
that he is entitled to a self-defense instruction. Hayes, Hill, and Granger all turned
on the reasonableness of the accused’s belief. There were facts in Hayes and Hill
that, if believed, would support a belief that deadly force was immediately
necessary, and whether that belief was reasonable was an issue for the jury to
decide. See Hayes, 728 S.W.2d at 808; Hill, 99 S.W.3d at 250–52. And, in
Granger, the defendant testified that, when he began shooting at a parked car, he
“didn’t think that anybody was inside the car.” Granger, 3 S.W.3d at 37 (emphasis
omitted). The defendant’s testimony, if believed, supported an instruction on the
defense of mistake of fact, and the reasonableness of his belief was a fact question
for the jury. Id.
      Williams contends that the trial court “made a judgment about the evidence
presented in this case” instead of submitting the issue to the jury. However, this
case is distinguishable from those cited by Williams because the issue here does
not turn on the reasonableness of Williams’s belief regarding the nature of
anything done by Villa that would support a self-defense instruction. There is no
evidence in the record to support a belief that Villa used or attempted to use deadly
force or that he committed or attempted to commit any of the offenses enumerated
in Section 9.32(a). Because the issue was not raised by the evidence, the trial court
did not err when it refused to instruct the jury on the issue of self-defense.
Williams’s first issue on appeal is overruled.
      In his second issue on appeal, Williams claims that, because of violations of
Article 49.25 of the Code of Criminal Procedure, the trial court erred when it
denied his motion to suppress evidence contained in the autopsy report.
Specifically, Williams complains that the autopsy was not performed by an
“authorized and qualified deputy medical examiner,” and he also complains about
the failure to conduct an inquest.
      According to Article 49.25 of the Texas Code of Criminal Procedure, a
“medical examiner may, subject to the approval of the commissioners court,
employ such deputy examiners, scientific experts, trained technicians, officers and
employees as may be necessary to the proper performance of the duties imposed by
this Article upon the medical examiner.” TEX. CODE CRIM. PROC. ANN. art. 49.25,
§ 3 (West Supp. 2014).
       Dr. Nathan C. Galloway, the medical examiner for Ector County, testified at
the suppression hearing that he “sign[s] the death certificate for the manner and
cause of death” but that he does not perform autopsies as part of his duties.
Instead, the commissioners court independently contracts with others, such as the
Permian Basin Forensic Center, to perform autopsies. Dr. Galloway testified that
contracting with others to perform autopsies is necessary to the proper performance
of his duties. Dr. John Stash, a board certified anatomic and forensic pathologist,
was employed by Forensic Medical Management Services to perform autopsies
and to determine the cause of death in various types of cases. Dr. Stash performed
the autopsy in question at the Permian Basin Forensic Center in Ector County.
       Williams recognizes that the statute permits medical examiners to employ
deputy examiners, but he references evidence that Dr. Stash was employed by a
group of doctors outside of Ector County to support his contention that “the
autopsy was done by someone not authorized to do so in accordance with this
statute in Ector County, Texas.” We construe this as an argument that the statute
permits the medical examiner to “employ such deputy examiners” as necessary but
that Dr. Stash was not employed by Ector County. We note that Williams does not
challenge Dr. Stash’s medical qualifications to give an expert opinion on issues
related to Villa’s death, nor does he challenge the findings on the basis that Dr.
Stash was employed by a professional association rather than by the county
directly. Williams’s challenge is limited to the admissibility of the report under the
statute.
       The statute permits the medical examiner to employ both “deputy
examiners” and “employees.”       Therefore, there is no requirement that deputy
examiners must be employees. See Brown v. State, 943 S.W.2d 35, 36 (Tex. Crim.
App. 1997) (The starting point in any statutory construction analysis is the plain
language of the statute in question.).      However, even if Dr. Stash was not
authorized to conduct the autopsy in this case, we have previously decided that a
failure to comply with Article 49.25 has no effect on the admissibility of an
autopsy report. See Clark v. State, No. 11-10-00335-CR, 2012 WL 5448189, at *5
(Tex. App.—Eastland Nov. 8, 2012, pet. ref’d) (mem. op., not designated for
publication).
      Williams also contends that the autopsy report was inadmissible because the
autopsy was performed without an inquest. An inquest is an investigation to
determine whether a death was caused by an unlawful act, and a medical examiner
is required to hold an inquest when a person is killed. TEX. CODE CRIM. PROC.
ANN. art. 49.01(2) (West 2006), art. 49.25, § 6(a)(2) (West Supp. 2014). The
parties in this case stipulated that an inquest was not performed as required by
Article 49.25. Be that as it may, as with Williams’s first contention, a failure to
comply with Article 49.25 “does not affect the admissibility of the autopsy
results.” See Clark, 2012 WL 5448189, at *5. Because Williams only challenges
the admissibility of the report based on violations of Article 49.25 that have no
effect on admissibility, we cannot conclude that the trial court erred when it denied
the motion to suppress. Williams’s second issue on appeal is overruled.
      We affirm the judgment of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


September 25, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.